[Cite as State v. Wilson, 2022-Ohio-1146.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             FAYETTE COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :      CASE NO. CA2021-10-023

                                                   :           OPINION
     - vs -                                                     4/4/2022
                                                   :

 BILLIE J. WILSON,                                 :

        Appellant.                                 :




      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 20210132



Jess C. Weade, Fayette County Prosecuting Attorney.

Steven H. Eckstein, for appellant.



        S. POWELL, J.

        {¶ 1} Appellant, Billie J. Wilson, appeals from her conviction in the Fayette County

Court of Common Pleas after a jury found her guilty of single counts of failure to comply

with an order or signal of a police officer and obstructing justice. For the reasons outlined

below, we affirm Wilson's conviction.
                                                                     Fayette CA2021-10-023

                              Facts and Procedural History

       {¶ 2} On June 1, 2021, Sergeant Mike Ross with the Ohio State Highway Patrol

filed a complaint in the Fayette County Municipal Court charging Wilson with the two above-

named offenses. According to the affidavit of facts submitted by Sergeant Ross, the

charges against Wilson arose on May 29, 2021 after Wilson "hindered the apprehension"

of her son, Kaleb Hensley, who was at that time "being actively chased on foot by state

troopers stemming from a motor vehicle pursuit." According to Sergeant Ross' affidavit of

facts, Wilson then "allowed the suspect," Hensley, to "get into her motor vehicle at the

intersection of Jane and Smith Street [in the village of Jeffersonville, Fayette County, Ohio]

knowing he was being actively chased by troopers."

       {¶ 3} Sergeant Ross' affidavit of facts further states that once Hensley was inside

Wilson's vehicle that "Ms. Wilson fled and nearly struck another state trooper," Trooper

Brian Parsons, "head on in his patrol car while attempting to escape." Sergeant Ross'

affidavit of facts additionally states that, "[a] short vehicle pursuit ensued again into the

Village of Jeffersonville." Sergeant Ross' affidavit of facts alleges Wilson then "stopped her

vehicle and her son," Hensley, "got out and ran on foot again into a residence." Sergeant

Ross' affidavit of facts concludes by alleging Wilson then "continued on around the block

and later returned to the scene where she was taken into custody."

       {¶ 4} On June 8, 2021, Wilson appeared before the municipal court and waived a

preliminary hearing. Upon Wilson waiving a preliminary hearing, the municipal court set

Wilson's bond at $20,000 and bound the matter over to the Fayette County Court of

Common Pleas for further proceedings. Approximately six weeks later, on July 23, 2021,

the Fayette County Grand Jury returned an indictment charging Wilson with one count of

failure to comply with an order or signal of a police officer in violation of R.C. 2921.331(B),

a third-degree felony under R.C. 2921.331(C)(5)(a)(ii). The indictment also charged Wilson

                                              -2-
                                                                                 Fayette CA2021-10-023

with one count of obstructing justice in violation of 2921.32(A)(2), a fifth-degree felony under

R.C. 2921.32(C)(3).

        {¶ 5} On July 27, 2021, Wilson appeared at her arraignment hearing and entered a

not guilty plea to both failure to comply with an order or signal of a police officer and

obstructing justice charges. After the conclusion of several other unrelated proceedings,

the matter ultimately proceeded to a one-day jury trial held on October 5, 2021. During trial,

the jury heard testimony from just two witnesses, Trooper Parsons and Wilson. The jury

also viewed video footage of the incident taken from Trooper Parsons' cruiser camera. The

following is a summary of Trooper Parsons' and Wilson's trial testimony and evidence

presented at that one-day jury trial.

                                  Trooper Parsons' Trial Testimony

        {¶ 6} Trooper Parsons, a four-year veteran with the Ohio State Highway Patrol,

testified that he was on duty working "in tandem" with Sergeant Ross on the afternoon and

early evening hours of May 29, 2021. Trooper Parsons testified that while on duty that day

he conducted several traffic stops. Trooper Parsons testified that one of those traffic stops

occurred on southbound I-71 near mile marker 63. Trooper Parsons testified that he

"discontinued" that traffic stop, however, after receiving word that Sergeant Ross had

attempted to pull over a red/maroon Dodge Caravan minivan, but that the driver, later

identified as Wilson's son, Hensley, "was not stopping."1 Trooper Parsons testified that he

did this in order to "get in position" to provide Sergeant Ross with backup because he knew

he was "the closest unit to Sergeant Ross."

        {¶ 7} Trooper Parsons testified that after discontinuing his traffic stop, he




1. The record indicates that, because of this incident, Hensley pled guilty to one count failure to comply with
an order or signal of a police officer in violation of R.C. 2921.331(B), a third-degree felony under R.C.
2921.331(C)(5)(a)(ii), for which he was sentenced to a 24-month prison term.
                                                     -3-
                                                                     Fayette CA2021-10-023

proceeded southbound on I-71 heading towards US 35. Trooper Parsons testified that after

driving southbound on I-71 for a short while that he "could see them out in the distance," as

well as the lights from Sergeant Ross' cruiser. Trooper Parsons testified that he then

continued "just trying to play catch up and get behind the pursuit" as Sergeant Ross followed

Hensley onto northbound SR 729 towards Jeffersonville, Fayette County, Ohio. Trooper

Parsons testified that during this pursuit he had his lights on, his siren blaring, and that he

was traveling at a high rate of speed. Trooper Parsons' testimony is confirmed by video

footage taken from his cruiser camera.

       {¶ 8} Explaining what happened next, and with the video footage taken from

Trooper Parsons' cruiser camera playing in the background, Trooper Parsons testified:

              So, as I come into Jeffersonville, I didn't know where Sergeant
              Ross had went. He advised me that they were on an unnamed
              alley. That the male suspect driving the vehicle had fled on foot.
              As I rounded that corner there, I saw the suspect running down
              the road and start to (unintelligible) things around the building
              behind him. I was trying to close distance with my car and I saw
              the suspect jump into this a (sic) grey [F]ord here, at the time
              we didn't know if it was a carjacking.

       {¶ 9} Trooper Parsons testified that he then "positioned [his] patrol car to keep the

gray vehicle from leaving" and that he "just tried to get the vehicle in a position where [he]

can stop the person" he was pursing, i.e., Hensley, from escaping. There is no dispute that

the gray vehicle Trooper Parsons saw Hensley get into was being driven by his mother,

Wilson. There is also no dispute that Wilson did not stop her vehicle when approached by

Trooper Parsons in his cruiser. Trooper Parsons testified that Wilson instead sped off and

"nearly struck [his] patrol car as she pull[ed] away." Trooper Parsons testified that Wilson

then proceeded to drive away from him at an "excessively fast" rate of speed. Trooper

Parsons testified that Wilson then ran a stop sign. Trooper Parsons' testimony is again

confirmed by the video footage taken from his cruiser camera.


                                              -4-
                                                                         Fayette CA2021-10-023

       {¶ 10} Trooper Parsons testified that given Wilson's behavior in speeding away from

him rather than just stopping her vehicle that he believed Wilson "was running from [him]."

Trooper Parsons also testified when asked if Wilson slowed back down after speeding away

from him:

              No, she, she pulls away nearly strikes my patrol car, she pulls
              away, like I said, to me at the time I've been in several pursuits
              in my career, it felt like I was getting into a vehicle pursuit at that
              moment. She pulls away, she makes a left hand turn there onto
              729. Um, if I recall correctly there was even somebody standing
              in his yard right there at that intersection with 729 when she
              makes a left, ah and he was holding up his hands stopping traffic
              because he knew I was coming through. This wasn't a situation
              where anybody in the public would have looked at that and said
              I wasn't in pursuit with that vehicle.

Trooper Parsons' testimony is once again confirmed by the video footage taken from his

cruiser camera.

       {¶ 11} Describing what happened next, Trooper Parsons testified:

              I get back into pursuit through Jeffersonville here. Camera
              doesn't pick it up, they [i.e., Wilson along with her son, Hensley,]
              make this right hand turn here onto 729 heading north. As I
              make this right hand turn I can see through my passenger
              window that [Hensley] just bailed on foot. The car continues. I
              stop here and I can see [Hensley] running through this parking
              lot [and] the rest of what happens here will be off camera.

       {¶ 12} Trooper Parsons later testified that he did not believe Wilson actually stopped

to let Hensley out of her vehicle, but that "she just slowed down to a slow roll and he jumped

out while the vehicle was moving." Trooper Parsons also testified when re-watching the

video footage taken from his cruiser camera, in pertinent part, the following:

              This is the final right hand turn unto north 729. As I made that
              right hand turn, I looked through my passenger side window in
              the front. I saw the vehicle slow down and [Hensley] exit. As I
              complete the right hand turn the dash cam picks the vehicle
              back up. I stop, exit the vehicle and go back into foot pursuit [of
              Hensley].

       {¶ 13} Trooper Parsons testified that once he exited his cruiser that he began issuing

                                               -5-
                                                                      Fayette CA2021-10-023

commands for Hensley to stop. Trooper Parsons testified that Hensley "disregard[ed] those

commands" and instead continued "to run on foot." Trooper Parsons testified that Hensley

then went "up some steps behind The Village Pump," a local bar, towards "an apartment

that sits above that bar." Trooper Parsons testified that Hensley then "continues into that

apartment" and "disregards all of [his] commands." Trooper Parsons testified that Wilson

then arrived at the scene driving her gray vehicle. When asked how long it took for Wilson

to arrive back on the scene, Trooper Parsons testified, "[n]ot, not long, um, my estimation

maybe five minutes at the most."

       {¶ 14} Describing what Wilson did once she arrived at the scene, Trooper Parsons

testified that Wilson "parks as if nothing is going on." Trooper Parsons then testified:

              Miss Wilson exits the driver's seat of the vehicle. Um, at this
              point I'm holding lethal cover on the door and the window
              making sure that [Hensley is] not going to come out and shoot
              at me or the patrons that are coming out to see what's going on
              from the bar. Um, I pivot to [Wilson], start giving her commands,
              show me your hands, which she did comply. She showed me
              her hands. I told her to stop. She didn't stop. She continued
              up into the apartment as well.

       {¶ 15} Later describing this same event during his cross-examination, Trooper

Parsons testified:

              [Wilson] exited the driver's seat of the vehicle, continued in front
              of me. I told her to show me your hands. She did. I told her to
              stop. We had an exchange of words. I don't remember what
              was said. Um, she continues up the steps and into the
              apartment.

       {¶ 16} Trooper Parsons testified that Sergeant Ross, as well as other units, then

arrived at the scene to provide additional support. Trooper Parsons testified that shortly

after backup arrived that "the door to the apartment opens." Trooper Parsons testified that

Wilson then ordered her son, Hensley, "who was our initial suspect, out of the dwelling."

Trooper Parsons testified that he and Sergeant Ross then took Hensley "into custody, walk


                                              -6-
                                                                     Fayette CA2021-10-023

him down the steps, place him in the patrol car and then we go back up, we arrest Miss

Wilson." Trooper Parsons testified that Wilson was at this time "rather upset" with Hensley.

Trooper Parsons also testified that Wilson was somewhat argumentative, "slightly

resistant," "kind of fought back with her hands," and "kind of tensed up," when he and

Sergeant Ross took her into custody and placed her under arrest.

                                 Wilson's Trial Testimony

      {¶ 17} Wilson testified that on the day in question, May 29, 2021, she received a

telephone call from her son, Hensley, asking her to pick him up because whatever vehicle

he was driving that day "kept messing up." Wilson testified that during this conversation

there was nothing to indicate Hensley was "running from the law," or that Hensley was in

any trouble whatsoever. Wilson also testified that she did not hear any sirens in the

background. Wilson further testified that she did not find it odd that he wanted her to pick

him up. So, because of this, Wilson testified that she and Hensley's girlfriend agreed to go

pick Hensley up. Explaining what happened next, Wilson testified:

             Um, me and [Hensley's girlfriend] um, decided we was going to
             go pick [Hensley] up so, we was sitting there and we was facing
             like as you turn on the road, we was on the left hand side. And
             ah, I started hearing sirens, I was like what's going on. So, I
             done a U-turn, I was sitting on the left side of the road again, but
             up by the curve and I serious like trying to figure out what was
             going on. And we was just sitting there and [Hensley's girlfriend]
             brought a bubble [i.e., a pipe to smoke methamphetamine] with
             her, I'm going to be honest.

      {¶ 18} Wilson then testified:

             Um, and [Hensley's girlfriend] started hittin it and I was, you
             know, I hit it once and we was just sittin there talking, you know
             just not even paying attention, but I was hearing sirens. I was
             trying to figure out what was going on. And we still conversatin
             (sic) and everything and next thing I know, I see a van just fly
             through and I'm like that's gonna be bad there's trees there, they
             aint even no road there. That's what I thought. I didn't even
             think there was any road there or anything.


                                             -7-
                                                                      Fayette CA2021-10-023

       {¶ 19} Wilson testified that she and Hensley's girlfriend "s[a]t there for a minute"

before Hensley "runs up to the car" from "down the road a little bit" in the same vicinity that

she had just seen a van "just fly through." Wilson then testified that as Hensley is getting

into her car that "the trooper comes like, I thought he was going to T-bone me." Wilson

testified that she was "freaking out" upon seeing Trooper Parsons' cruiser approach her

vehicle, so she "just gassed it and I went to the stop sign," stopped, and then turned left.

Wilson then testified:

              I went turned left and when we was getting up through there
              [Hensley] was like, "they're after me mom" and that's when I
              started flipping out on [Hensley]. I wasn't paying attention to my
              speed cause I was going off. And right before I turned to get to
              the, right where the bank is, to turn um, I made [Hensley] get out
              of the car. I stopped the car. I made him get out. I said you
              brought me into something.

       {¶ 20} Wilson then testified that while Hensley was getting out of her car that she

told him, "do not go to my house." Thereafter, when asked if, at that point, Wilson felt like

she was being "chased" by the police, Wilson testified:

              No, I, I from the whole get go I never felt like I was being chased.
              Like even when I turned, I heard the sirens and everything but I
              was arguing with [Hensley] not paying attention to anything, you
              know what I mean? I'm beyond pissed now; you know what I
              mean? I'm sitting here telling [Hensley], "You know how can
              you bring me into this?" Because I'm going to be honest, I have
              a bad rep and I had my life together. I was the general manager
              of a store. I had a brand-new car. I had my life together.

       {¶ 21} Wilson testified that once she realized the police were not following her

vehicle anymore that she drove back to her apartment, which, as the record indicates, was

the apartment located above The Village Pump. Wilson testified that once she got to her

apartment that she realized Hensley had gone to her apartment because "the cops were

standing there." Wilson testified that this made her "even pissed, more." Wilson testified

that she then went upstairs to her apartment "to go get [Hensley's] ass out of [her] house."


                                              -8-
                                                                                    Fayette CA2021-10-023

Wilson then testified that it was never her intention at any time to help her son, Hensley,

evade apprehension by the police.

                                  Jury's Verdict and Wilson's Sentence

        {¶ 22} Once both parties rested, and after the trial court denied Wilson's Crim.R.

29(A) motion for acquittal, the jury returned a verdict finding Wilson guilty as charged. The

trial court then proceeded to sentencing. During sentencing, the trial court determined the

offenses were allied offenses of similar import that would be merged for purposes of

sentencing. The state then elected to proceed with sentencing Wilson on the failure to

comply with an order or signal of a police officer charge. Following the state's election, the

trial court sentenced Wilson to serve a 36-month prison term, less 61 days of jail-time credit.

The trial court also ordered Wilson's driver's license be suspended for a period of ten years

and notified Wilson that she would be subject to a mandatory three-year postrelease control

term upon her release from prison. The trial court found this sentence was appropriate

given Wilson's "twenty-year history of not only violation of the law but a complete disregard

for authority in general and police officers in particular."

                                              Wilson's Appeal

        {¶ 23} Wilson now appeals the jury's verdict finding her guilty of failure to comply

with an order or signal of a police officer, raising two assignments of error for review.2

        {¶ 24} Assignment of Error No. 1:

        {¶ 25} THE        TRIAL       COURT        ERRED         IN    DENYING          THE      DEFENDANT-

APPELLANT'S CRIM.R. 29 MOTION AS THE EVIDENCE PRESENTED WAS

INSUFFICIENT TO FIND GUILT BEYOND A REASONABLE DOUBT IN VIOLATION OF




2. We note that, in her appellate brief, Wilson does not challenge the jury's verdict finding her guilty of
obstructing justice. Therefore, we will limit our analysis to Wilson's conviction of failing to comply with an order
of a police officer only.
                                                        -9-
                                                                    Fayette CA2021-10-023

HER RIGHTS TO DUE PROCESS AND A FAIR TRIAL UNDER THE FIFTH, SIXTH, AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION, AND

ARTICLE I, SECTIONS 10 AND 16 OF THE OHIO CONSTITUTION.

      {¶ 26} In her first assignment of error, Wilson argues the trial court erred by denying

her Crim.R. 29(A) motion for acquittal on the failure to comply with an order or signal of a

police officer charge. We disagree.

                              Insufficient Evidence Standard

      {¶ 27} The standard of review for a denial of a Crim.R. 29(A) motion for acquittal is

the same as the standard of review for a sufficiency of the evidence claim. State v.

Robinson, 12th Dist. Butler No. CA2015-01-013, 2015-Ohio-4533, ¶ 37. "Whether the

evidence presented is legally sufficient to sustain a verdict is a question of law." State v.

Kaufhold, 12th Dist. Butler No. CA2019-09-148, 2020-Ohio-3835, ¶ 9, citing State v.

Grinstead, 194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the

sufficiency of the evidence underlying a criminal conviction, such as the case here, an

appellate court examines the evidence to determine whether such evidence, if believed,

would convince the average mind of the defendant's guilt beyond a reasonable doubt. State

v. Intihar, 12th Dist. Warren No. CA2015-05-046, 2015-Ohio-5507, ¶ 9. "The relevant

inquiry is 'whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt.'" State v. Roper, 12th Dist. Clermont No. CA2021-05-019, 2022-Ohio-

244, ¶ 39, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

This test "requires a determination as to whether the state has met its burden of production

at trial." State v. Boles, 12th Dist. Brown No. CA2012-06-012, 2013-Ohio-5202, ¶ 34, citing

State v. Wilson, 12th Dist. Warren No. CA2006-01-007, 2007-Ohio-2298, ¶ 33.



                                            - 10 -
                                                                       Fayette CA2021-10-023

                Failure to Comply with an Order or Signal of a Police Officer

       {¶ 28} As noted above, Wilson was convicted of failing to comply with an order or

signal of a police officer in violation of R.C. 2921.331(B). Pursuant to that statute, "[n]o

person shall operate a motor vehicle so as willfully to elude or flee a police officer after

receiving a visible or audible signal from a police officer to bring the person's motor vehicle

to a stop." The term "willfully" is not defined within R.C. 2901.22, "which is the statutory

provision that covers culpable mental states for criminal liability." State v. Cole, 3d Dist.

Seneca No. 13-10-30, 2011-Ohio-409, ¶ 22. However, although not defined within R.C.

2901.22, under Ohio law, the term "willfully" is considered synonymous with the terms

"purposely" and "intentionally." State v. Cantrell, 10th Dist. Franklin No. 20AP-27, 2021-

Ohio-180, ¶ 24.

       {¶ 29} "'Purpose is defined in terms of a specific intention either to cause a certain

result, or to engage in conduct of a certain nature regardless of what the offender intends

to accomplish through that conduct.'" State v. Roberts, 8th Dist. Cuyahoga No. 91086,

2008-Ohio-5750, ¶ 8, quoting 1974 Committee Comment to R.C. 2901.22. Therefore, to

secure a conviction for failure to comply with an order or signal of a police officer in violation

of R.C. 2921.331(B), the state must prove "the operation of a motor vehicle and the willful

eluding or fleeing from a police officer after receiving a visible or audible signal to stop, a

purposeful flouting of a police officer's signal and an attempt to escape." State v. McDonald,

137 Ohio St.3d 517, 2013-Ohio-5042, ¶ 21.

       {¶ 30} To support her first assignment of error, Wilson argues her conviction for

failing to comply with an order or signal of a police officer must be reversed because "the

evidence she willfully, i.e., purposely, fled or eluded law enforcement is insufficient to

convict her." This is because, according to Wilson:

              it is only the events from the time the trooper rounded the bend

                                              - 11 -
                                                                      Fayette CA2021-10-023

              in the road and saw the minivan driver enter the grey car as a
              passenger, to the time the grey car let out the minivan driver
              where there is any state's evidence of Defendant-Appellant
              willfully eluding or fleeing.

       {¶ 31} But, as a simple review of the record reveals, Wilson's summation of the

evidence presented by the state leaves much to be desired. That is to say, contrary to

Wilson's claim, the record contains more than enough evidence to support her conviction

for failure to comply with an order or signal of a police officer. This includes the video

footage of the incident taken from Trooper Parsons' cruiser camera, video footage that, as

noted above, confirms Trooper Parsons' testimony that Wilson did not stop her vehicle when

approached by Trooper Parsons' cruiser with his lights flashing and siren blaring. This video

footage also confirms Trooper Parsons' testimony that immediately after Hensley got into

Wilson's vehicle that Wilson "nearly struck [his] patrol car as she pulls away" from his cruiser

at an "excessively fast" rate of speed.

       {¶ 32} The video footage of the incident taken from Trooper Parsons' cruiser camera

further confirms Trooper Parsons' testimony that he believed Wilson "was running from

[him]." This was in addition to Trooper Parsons' testimony that "[t]his wasn't a situation

where anybody in the public would have looked at that and said I wasn't in pursuit with that

vehicle." Therefore, because the record contains more than enough evidence to support

Wilson's conviction for failing to comply with an order or signal of a police officer, Wilson's

first assignment of error claiming her conviction of failure to comply with an order or signal

of a police officer was not supported by sufficient evidence lacks merit and is overruled.

       {¶ 33} Assignment of Error No. 2:

       {¶ 34} THE TRIAL COURT ERRED WHEN IT ENTERED A JUDGMENT AGAINST

APPELLANT, WHICH WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 35} In her second assignment of error, Wilson argues her conviction for failing to


                                             - 12 -
                                                                       Fayette CA2021-10-023

comply with an order or signal of a police officer was against the manifest weight of the

evidence. We again disagree.

       {¶ 36} Unlike a challenge to the sufficiency of the evidence, a manifest weight of the

evidence challenge examines the "inclination of the greater amount of credible evidence,

offered at a trial, to support one side of the issue rather than the other." State v. Barnett,

12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶ 14, citing State v. Wilson, 12th

Dist. Warren No. CA2006-01-007, 2007-Ohio-2298, ¶ 34.                To determine whether a

conviction is against the manifest weight of the evidence, this court "must look at the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of the

witnesses, and determine whether in resolving the conflicts in the evidence, the trier of fact

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered." State v. Morgan, 12th Dist. Butler Nos. CA2013-

08-146 and CA2013-08-147, 2014-Ohio-2472, ¶ 34, citing State v. Graham, 12th Dist.

Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66. But, even then, the determination of

witness credibility is primarily for the trier of fact to decide, not this court on appeal. State

v. Baker, 12th Dist. Butler No. CA2019-08-146, 2020-Ohio-2882, ¶ 30, citing State v.

DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. This court, therefore,

"will overturn a conviction due to the manifest weight of the evidence only in extraordinary

circumstances when the evidence presented at trial weighs heavily in favor of acquittal."

Kaufhold, 2020-Ohio-3835 at ¶ 10, citing State v. Blair, 12th Dist. Butler No. CA2014-01-

023, 2015-Ohio-818, ¶ 43.

       {¶ 37} To support her second assignment of error, Wilson argues her conviction for

failing to comply with an order or signal of a police officer was against the manifest weight

of the evidence because "the evidence as the proof of 'fleeing or eluding' was negated by

trial counsel's cross-examination and case-in-chief." In other words, Wilson argues her

                                              - 13 -
                                                                    Fayette CA2021-10-023

conviction was against the manifest weight of the evidence because she testified that the

only reason she "guns it" up the street immediately after her son, Hensley, gets into her

vehicle is because she believes Trooper Parsons might "hit" her vehicle. However, when

considering the jury's verdict, the jury clearly found Wilson's testimony as to why she sped

away from Trooper Parsons immediately after Hensley got into her vehicle lacked credibility.

      {¶ 38} Despite Wilson's claims, this finding was well within the jury's purview as the

trier of fact and ultimate factfinder. State v. Tenbrook, 12th Dist. Butler No. CA2020-01-

005, 2020-Ohio-5227, ¶ 27, citing State v. Graffius, 7th Dist. Columbiana No. 18 CO 0008,

2019-Ohio-4961, ¶ 11 ("[t]he jury was free to believe either version of the facts and, based

on [a]ppellant's conviction, apparently believed the victim"). Therefore, because it is well-

established that a conviction is not against the manifest weight of the evidence simply

because the jury believed the prosecution testimony, see State v. Thomin, 12th Dist. Butler

Nos. CA2019-11-188 and CA2019-12-199, 2020-Ohio-4625, ¶ 19, Wilson's second

assignment of error claiming her conviction of failure to comply with an order of signal of a

police officer was against the manifest weight of the evidence also lacks merit and is

overruled.

      {¶ 39} Judgment affirmed.


      M. POWELL, P.J., and BYRNE, J., concur.




                                            - 14 -